Case 2:20-cv-01392-RGK-JPR Document 21 Filed 06/22/20 Page 1 of 1 Page ID #:115




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Amanda Seabock, Esq., SBN 289900
     Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     Mail: 8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   amandas@potterhandy.com
 6   Attorneys for Plaintiff
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9   Orlando Garcia,                              ) Case No.: 2:20-cv-01392-RGK-JPR
                                                  )
10           Plaintiff,                           )
                                                  ) NOTICE OF SETTLEMENT
11     v.                                         )
     Ross Stores, Inc., a Delaware                )
12
     Corporation; and Does 1-10,                  )
                                                  )
13
             Defendants.                          )
                                                  )
14                                                )
                                                  )
15                                                )
                                                  )
16
17          The plaintiff hereby notifies the court that a global settlement has been reached in
18   the above-captioned case.
19
20
                                      CENTER FOR DISABILITY ACCESS
21
22   Dated: June 22, 2020             By: /s/ Amanda Seabock
23                                    Amanda Seabock
                                      Attorney for Plaintiff
24
25
26
27
28


     Notice of Settlement            -1-                2:20-cv-01392-RGK-JPR
